Citation Nr: 1743644	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  He is the recipient of numerous awards and decorations, to include the Combat Action Award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In March 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The Board notes that additional evidence, namely medical records from the Denver VA Medical Center and a May 2017 VA examination report, were added to the record after the issuance of the May 2016 supplemental statement of the case.  The Veteran has not waived consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  However, as such records are not relevant to the claim decided herein, or contain duplicative information previously considered, there is no prejudice to him in the Board proceeding with the adjudication of the instant claim at this time.  38 C.F.R. § 20.1304(c) (2016).  


FINDING OF FACT

A bilateral eye disorder is not causally or etiologically related to any disease, injury, or incident in service, to include as a result of a superimposed disease or injury on a refractive error that resulted in additional disability. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a September 2010 letter, sent prior to the issuance of the respective rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and considered.  Further, he has not identified any additional outstanding records that have not been requested or obtained.

As the Board found an October 2010 VA examination to be inadequate, the Board remanded the case in March 2016 in order to obtain an opinion addressing the etiology of the Veteran's bilateral eye disorder.  The requested opinion was obtained in April 2016.  The Board finds that such opinion is adequate to decide the issues as it is predicated on a review of the record, to include the Veteran's STRs, post-service treatment records, his statements, and his submitted internet articles.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experience he alleges resulted in his bilateral eye disorder, to include his claim that he was exposed to excessive sunlight as a result of his duties as a combat technician in the Republic of Vietnam, the type and onset of symptoms, and his contention that his military service caused his bilateral eye disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of the Veteran's hearing testimony, the Board remanded the case in order to obtain an addendum opinion addressing the etiology of the Veteran's bilateral eye disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds there has been substantial compliance with the Board's March 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board directed the AOJ to obtain an addendum opinion addressing the etiology of the Veteran's bilateral eye disorder, which was rendered in April 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that his current bilateral eye disorder is related to the excessive sun exposure that he experienced while on active duty in the Republic of Vietnam.  Specifically, he alleges that military regulations prohibited him from wearing any sunglasses to protect his eyes, as such items could potentially damage aircraft engines if accidently ingested.  In support of such claim, the Veteran submitted an internet article from the Mayo Clinic, which indicates that ultraviolet light from the sun may contribute to the development of cataracts.  As such, he maintains he is entitled to service connection for such disorder.

The Board further notes that the Veteran had previously alleged that his bilateral eye disorder developed as a result of the medication he was prescribed for his service-connected PTSD, Trazadone.  However, in a June 2016 statement, he withdrew such aspect of the claim from appeal.  Consequently, such theory of entitlement need not be further addressed.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (claims which have no support the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The record reflects that the Veteran is in receipt of numerous awards and decorations, to include the Combat Action Award, which is indicative of combat service.  See VA's Adjudication Procedures Manual, IV.ii.1.D.1.e.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9. In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.03 (c), 4.9. Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject to a superimposed disease or injury that resulted in an additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the record reflects that the Veteran has a current bilateral eye disorder, diagnosed as bilateral pseudophakia, bilateral glaucoma, retinal tear, and bilateral cataracts, as evidenced by his private and VA treatment records, and the October 2010 and April 2016 VA examination reports.

Furthermore, while the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to a bilateral eye disorder other than a refractive error.  In this regard, the May 1965 enlistment examination revealed that the Veteran had defective vision with 20/200 visual acuity bilaterally that corrected to 20/20.  It was further noted that he wore glasses and, in August 1968, he received an increase in his prescription.  At such time, ophthalmologic examination was normal.  Esotropia due to the shape of the Veteran's eyes was diagnosed.  Upon his discharge examination in May 1969, his vision was noted to be 20/20.  However, as the Veteran's report of exposure to excessive sunlight as a result of his duties as a combat technician in the Republic of Vietnam is consistent with the circumstances, conditions, or hardships of his combat service, the Board finds such report to be credible.  

Consequently, the remaining inquiry is whether the Veteran's current bilateral eye disorder is related to his in-service exposure to excessive sunlight, to include by way of a superimposed disease or injury on his refractive error.  In this regard, the sole medical opinion addressing such inquiry was rendered by a VA examiner in April 2016.  

At such time, the VA examiner reviewed the entirety of the record, noted the history of the Veteran's eye disorders, recited the Veteran's report that he was exposed to excessive sunlight while in the service and did not have the use of sunglasses or other eye protection, and considered the internet articles submitted by the Veteran.  With regard to the internet article pertinent to the relationship between sunlight and cataracts, he noted that the amount of sunlight needed to be "excessive" is not specified and the time course between the exposure to excessive sunlight and the development of a cataract was also not specified.

The VA examiner ultimately opined that the Veteran's bilateral eye disorder, variously diagnosed, was not related to his exposure to excessive sunlight during his military service.  In support of his opinion, he stated that sunlight in excessive amounts can slightly increase the risk of cataract formation, but the amount of sunlight that is "excessive" would be many years more than the Veteran's stated 3 years of sunlight exposure.  Further, if this were a common problem, his fellow soldiers would have been noted to have early cataract formation in much greater numbers than have ever been reported. In addition, excessive sunlight that contributes to cataract formation would have a cataract develop much sooner than when the Veteran's cataracts developed.  Specifically, his cataracts were extracted in January 2010 and March 2010, at age 64, which is in the normal  range to have an age-related cataract extracted.  The examiner further noted that the Veteran developed glaucoma in the spring of 2009, at age 63, which was also in the normal age range for age-related glaucoma to develop.   

The VA examiner further noted that it was common for a patient who develops eye problems such as a cataract, glaucoma, or a retinal tear to attribute these new eye conditions to some other change in their recent history or environment.  In this case, the examiner noted that the Veteran had contended that excessive sunlight caused or aggravated his development of cataracts and discovered several articles from the internet that seemed to support his contention, but on further reading of these articles and others, it is clear that these articles do not support his contention.

The Board affords great probative weight to the April 2016 VA opinion as it is predicated on a review of the record, to include the Veteran's STRs, post-service treatment records, his statements, and his submitted internet articles.  Further, the opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary of record.  

Although the Veteran sincerely believes that his in-service exposure to excessive sunlight resulted in his current bilateral eye disorder, the Board notes that such a determination is a complex medical matter that requires training and experience, which he has not been shown to possess. Specifically, the question of causation of an eye disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, i.e., the cause of the Veteran's bilateral eye disorder outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board accords no probative weight to the Veteran's statements regarding the etiology of his bilateral eye disorder.

The Board has also considered the internet articles submitted in support of the Veteran's claim.  Specifically, an article from the Mayo Clinic indicates that ultraviolet light from the sun may contribute to the development of cataracts.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim." Wallin v. West, 11 Vet. App. 509, 514 (1998). Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

 In this case, the medical article submitted by the Veteran only provides general information as to the possibility that ultraviolet light from the sun may contribute to the development of cataracts.  It is not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's bilateral eye disorder and his in-service exposure to sunlight with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Furthermore, the April 2016 VA examiner reviewed the article and found that, in the Veteran's specific case, such did not support a finding that his in-service exposure to sunlight caused his bilateral eye disorder.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case. Wallin, supra; Sacks, supra.

Based on the foregoing, the Board finds that a bilateral eye disorder is not causally or etiologically related to any disease, injury, or incident in service, to include as a result of a superimposed disease or injury on a refractive error that resulted in additional disability.  As such, service connection for a bilateral eye disorder is not warranted. 

Based on the foregoing, the Board must deny the Veteran's claim of entitlement to service connection for a bilateral eye disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, it is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral eye disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


